Title: To Thomas Jefferson from Alexander Fowler, 1 December 1802
From: Fowler, Alexander
To: Jefferson, Thomas


          
            Sir, 
            Fowlers Glenn, near Pittsburgh, 1st, December 1802.
          
          I am sorry that Electioneering tactics should have been the means of bringing my name and Character before your Excellency in so deformed a point of veiw; for I find I have not only been represented to the President of the United States, as having relinquished my political principles, but of having become a debaucher and a sot.—I feel for the wretched depravity of such men, and lament the dangerous consequences of such wicked traffick. But I can turn the slander, and were I as Independent as I have been, I should have let the slander pass, and not have troubled your Excellency with a single syllable on the subject.—However, as the object of the calumny, was to injure me in the opinion of your Excellency, and administration, it becomes my duty to endeavour to remove the opprobrium.
          On the eve of the Election, in October 1801, when a number of the Citizens, unsollicited by me, thought proper to introduce my name to the people of this district, for Congress, the Editor of the Tree, a paper established by the Republicans, in which we all bore a share in proportion to our abilities, contrived to open the sluices of destruction against me in various directions, and I was in a twinkling to become as black as I had been fair. The most unfounded slander is wickedly and artfully propagated against me; and to crown the shamefull business, this Republican press—Shame on such Republicanism!—was shut against me, so that the slander might not only have time to take root, but blossom, and shed its banefull influence; and I was cruelly compelled to fly to the Pittsburgh Gazette a fedral Press, to endeavour to do myself justice; which not passing through the same Channell, my weak attempt proved fruitless and abortive. How disgusting and disgracefull! The palladium of our Liberties; the freedom of the press; the pride of Republicans; and the main-stay, or sheet amber of all that is precious and dear to Freemen, is wrested from us by designing ambitious men to suit Electioneering purposes; and I am Sir, as an old Whig, (whose sufferings have been manifold and whose reputation for firmness and integrity, I had long vainly conceived was placed above the reach of Slander) by the hocus pocus tricks of political Juglers, to be treacherously denounced to your Excellency, and administration, as a Turn-coat, and a Tory, Shame, shame, where is thy blush? Conscience where is thy sting?—   Alass! Alass! I cannot help feeling on such occassions with heart-felt indignation, and I cannot collect patience to detail such shamefull and nefarious transactions.—I am branded by a Tory paper in philadelphia, The Gazette of the United States as “a renegade English Jacobin,” and by the Editor of the Tree, a Republican paper, “as a Tory and a turn-coat,” as both appellations springs from the same polluted source, I deem them equally horrible; for it is but too evident, that America, at this moment, is convulsed with party rage, and that the vain, and the venal, are struggling in various shapes, and by various means, to bestride our common Country.
          With respect to my living Sir, I have ever been accustomed to live sociably with my friends and neighbours, unfortunate as I have been, and humble as I now live, hospitallity still finds a temperary residence under the roof of my humble Cottage; but no Man on earth more abhors the character of a Sot, or is less entitled to the detested appellation. With a circumscribed fortune Sir, it required the united efforts of prudence and oeconomey to live Eighteen years in the British Kings Service, in the character that I did; and since I became an American Citizen, from a variety of strokes of adverse fortune, I have been compelled to adopt a kind of frugallity, almost bordering on parsimony. I live, may it please your Excellency, on a small Farm, which I cultivate by persevering industry, by which means I have, thank God, learned to live on little; and I endeavour, by all the honest means in my power, to make that little suffice.
          My amiable friend Mrs. E: Trist, knows well, not only my mode of living, but my principles and disposition. I live in 1782, as I did in 1774, and 1775, when that Lady first knew me.—My intimacy with Mr. Trist, her ill treated husband, whose principles were congenial with my own, gave Mrs. Trist an opportunity of knowing my character more particularly than any other person whatever. It was a period that put Men to tryal and sifted the Grain from the chaff. I live may it please your Excellency, now, as I did then. I hold the same principles now, that I then did; and to keep possession of those principles, and the small share of virtue by which they were acquired, I must continue to pursue my old tract, by persevering steadily in every thing I know to be right, with a total disregard of all that can insue from it. By this line of conduct Sir, I have ever been governed, and from it I shall never depart.
          But Sir, it is surely the heaviest of all human burthens, for an honest man, who has steered the course that I have done, through a long life, marked with a variety of vicissitudes and misfortunes, to be loaded now in the evening of his life with such unprovoked and unmerited reproach. Newspaper slander may be repelled; but concealed calumny—the secret stab of a lurking assassin, cannot. The slanderer lies secure, for the slander is placed, not only out of the reach of resentment, but of Justice. I am knocked down Sir, and trampled upon by a Ruffian in the dark; and what shall restrain the assassins stab, the brutal intemperance of factious demagogues, or the malignant artifice of slanderers? In my youth I should have answered, a Bastinade; but now age and experience tells me, Government. I am therefore compelled Sir, by the loud calls of honour, and injustice to a reputation hitherto unsullied, to apply on this occassion to the President of the United States, to whom the slander was communicated, for this Brilliant Epistle, or a Copy thereof; an Epistle “replete with slander and scurrillity,” and which delineates my character in such false, horrid, and injurious Colours.—Long retired as I have been, from the ways of intriguing, ambitious men, I have still Sir, in my retirement, a longing after a good name;—nay, it is the “immediate jewel of my soul,” and as an injured man, a traduced Whig, and a Gentleman, I hope your Excellency will deliver up to Justice, and to shame, the branders of my reputation, the filchers of my good name, so that I may strike at the root of the slander, and thereby be enabled to do myself Justice, by removing the opprobrium, and convincing your Excellency and the world, of my innocense, and the purity of my principles, and the baseness and depravity of those of my enemies. The views of such men will then be unfolded, and characters will be seen in their native colours; when, notwithstanding all the transcendent cunning, and low treachery of those Reputation Butchers, mouthed, as well as your Excellency, must be convinced, that there is not only, “something rotten in Denmark,” but that there are more Callenders in Denmark than one, and more Vice Presidents, than Aaron Burr. I have the honor to be, with due consideration, and perfect respect, 
          Sir, Your most obedient humble Servant
          
            A: Fowler
          
        